Citation Nr: 0909893	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-32 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from November 1978 to 
November 1981 and from August 1990 to April 2001.  The 
Veteran also had periods of service in a reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Cleveland, Ohio.

In addition to the issue cited on the cover page of this 
decision, the Board finds that the record raises the issue of 
entitlement to an increased rating for a major depressive 
disorder.  This issue has not been developed for appellate 
review and is therefore referred back to the RO for 
appropriate action.  Moreover, since this issue is 
inextricably intertwined with the current issue on appeal, RO 
development of the increased rating claim should be 
undertaken before the claim for special monthly compensation 
is returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As to entitlement to service connection for special monthly 
compensation based on the need for regular aid and 
attendance, the Veteran's wife notified VA on a number of 
occasions that VA physicians told her that the claimant 
should not be home unattended because he is suicidal.  
Moreover, at the Veteran's last psychiatric VA examination, 
dated in September 2002, the examiner reported that the 
claimant required the help of his wife to help him out at 
home.

After a review of the record, the Board finds that a remand 
for a VA examination is required.  See 38 U.S.C.A. 
§§ 1114(l), 5103A(d) (West 2002); 38 C.F.R. §§ 3.326, 
3.350(b), 3.352(a) (2008); McLendon v. Nicholson, 
20 Vet. App. 79 (2006), Green v. Derwinski, 1 Vet. App. 121 
(1991) (VA's duty to assist includes conducting a thorough 
and contemporaneous examination of the Veteran that takes 
into account the records of prior examinations and 
treatment).  In this regard, despite both the Veteran's 
wife's and the September 2002 VA examiner's reports 
concerning the claimant's need for daily supervision and/or 
help around the home in order to remain safe as well, the 
Veteran's has not been afforded a VA examination in 
connection with his current appeal.  While the record 
contains several VA compensation and pension examinations, 
the most recent of record is almost seven years old.  Based 
on the foregoing, the Board finds that a VA examination 
addressing whether the Veteran's disabilities are of such 
severity to warrant special month compensation based on the 
requirement of regular aid and attendance is warranted.  

Adjudication of the claim for special monthly compensation on 
account of being housebound must be deferred pending 
completion of the additional evidentiary development ordered 
above.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(where a claim is inextricably intertwined with another 
claim, the claims must be adjudicated together in order to 
enter a final decision on the matter). 

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should make arrangements 
with an appropriate VA medical facility 
for the Veteran to be afforded a special 
monthly compensation examination.  The 
claims folder is to be provided to the 
examiner for review in conjunction with 
the examination.  The examiner, among 
other things, is to thereafter provide a 
detailed review of the Veteran's history, 
current complaints, and the nature and 
extent of his current service connected 
disabilities.  The examiner should also 
provide an opinion as to whether the 
Veteran's service connected major 
depressive disorder is making him 
suicidal and whether he requires daily 
supervision to remain safe.  All 
indicated tests and studies deemed 
appropriate by the examiner must be 
accomplished.

2.  After undertaking the above 
development, the AMC/RO should provide 
the Veteran with updated Veterans Claims 
Assistance Act of 2000 notice in 
accordance with the United States Court 
of Appeals for Veterans Claims (Court) 
holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Also see 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

3.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence received, and any 
evidence not received, and all applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

